Detailed Action 
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on 03/03/2020 and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pre-Granted Publication No. US 2009/0312895 A1 hereinafter “Kim”).

	Regarding claim 1 Kim discloses:

	A controller for a hybrid vehicle, the hybrid vehicle including a motor arranged on a power transmission path between an engine and a wheel (Kim fig. 1 element 20) and including a clutch arranged on a portion of the power transmission path between the engine and the motor, (Kim fig. 1 element 50) the controller being configured to cause the hybrid vehicle to travel in a travel mode selected from multiple travel modes (Kim [0037] wherein the vehicle includes a means of changing from an EV mode to a HEV mode) that include a first travel mode of traveling with the clutch disengaged and operation of the engine stopped, (Kim [0042] [0045] wherein the clutch is disengaged so the engine does not power the vehicle while being off) and a second travel mode of traveling with the clutch engaged and the engine operating, (Kim [0037] wherein the clutch is engaged at optimal speeds to power the vehicle) the controller comprising: processing circuitry configured to restart the engine in a first start mode of starting combustion in the engine (Kim [0039] wherein the determination circuit is used to determine the drive modes of the vehicle) with the clutch non-fully engaged (Kim [0042] [0043] [0045] wherein the clutch is disengaged or slipping at an optimal amount so the engine does not power the vehicle while being off) or a second start mode of starting combustion in the engine with the clutch fully engaged, (Kim [0037] wherein the clutch is engaged at optimal speeds to power the vehicle) wherein the processing circuitry is configured to: (Kim [0038-0039] wherein the vehicle is controlled by various controls and circuits) restart the engine in the first start mode when a rotation speed of the motor is greater than a determination value (Kim [0037] [0058] wherein the motor speed is higher than the engine speed and the clutch is controlled based on this information) upon a request for switching from the first travel mode to the second travel mode; (Kim [0037] wherein the vehicle includes a means of changing from an EV mode to a HEV mode) and restart the engine in the second start mode when the rotation speed of the motor is less than or equal to the determination value upon the request for switching from the first travel mode to the second travel mode. (Kim [0016] [0044] wherein the motor is rotating slower than the engine and the clutch engages).

	Regarding claim 4 Kim discloses:

	A control method for a hybrid vehicle, the hybrid vehicle including a motor arranged on a power transmission path between an engine and a wheel (Kim fig. 1 element 20) and including a clutch arranged on a portion of the power transmission path between the engine and the motor, (Kim fig. 1 element 50) the control method comprising: causing the hybrid vehicle to travel in a travel mode selected from multiple travel modes (Kim [0037] wherein the vehicle includes a means of changing from an EV mode to a HEV mode) that include a first travel mode of traveling with the clutch disengaged and operation of the engine stopped (Kim [0042] [0045] wherein the clutch is disengaged so the engine does not power the vehicle while being off) and a second travel mode of traveling with the clutch engaged and the engine operating; (Kim [0037] wherein the clutch is engaged at optimal speeds to power the vehicle) restarting the engine in a first start mode of starting combustion in the engine (Kim [0039] wherein the determination circuit is used to determine the drive modes of the vehicle) with the clutch non-fully engaged when a rotation speed of the motor is greater than a determination value (Kim [0037] [0058] wherein the motor speed is higher than the engine speed and the clutch is controlled based on this information) upon a request for switching from the first travel mode to the second travel mode; (Kim [0037] wherein the vehicle includes a means of changing from an EV mode to a HEV mode)  and restarting the engine in a second start mode of starting combustion in the engine with the clutch fully engaged (Kim [0037] wherein the clutch is engaged at optimal speeds to power the vehicle)  when the rotation speed of the motor is less than or equal to the determination value upon the request for switching from the first travel mode to the second travel mode. (Kim [0016] [0044] wherein the motor is rotating slower than the engine and the clutch engages).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim further in view of Hesketh et al. (US Pre-Granted Publication No. US 2019/0055911 A1 hereinafter “Hesketh”).

	Regarding claim 2 Kim discloses all of the limitations of claim 1 but does not appear to disclose:

	… wherein the processing circuitry is configured to update the determination value in correspondence with an increase amount of an engine rotation speed after combustion in the engine is started.  

	However, in the same field of endeavor of vehicle controls Hesketh discloses:

wherein the processing circuitry is configured to update the determination value in correspondence with an increase amount of an engine rotation speed after combustion in the engine is started.” (Hesketh [0069] [0108] wherein the engine speed is based on three thresholds, a second threshold involves a higher engine cranking speed controlled by restarting the engine based on the throttle required).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the updated engine rotation speed and determination value of Hesketh with the vehicle control of Kim because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle system during engine off switching operations (Hesketh [0018] [0095]).

	Regarding claim 3 Kim in view of Hesketh discloses all of the limitations of claim 2 but Kim does not appear to disclose:

	… wherein the processing circuitry is configured 17P1P20180876US to update the determination value to be larger than a current value when the engine rotation speed increases beyond the rotation speed of the motor when the engine is restarted in the first start mode. 

	However, in the same field of endeavor of vehicle controls Hesketh discloses:

	“wherein the processing circuitry is configured 17P1P20180876US to update the determination value to be larger than a current value when the engine rotation speed increases beyond the rotation speed of the motor when the engine is restarted in the first start mode.” (Hesketh [0108] wherein the engine starting speed is based on three thresholds including the starter motor to crank the engine, i.e. the clutch can be in a mode where the engine does not crank faster based on engagement with the starter motor).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the updated engine rotation speed and determination value of Hesketh with the vehicle control of Kim because one of ordinary skill would have been motivated to make this modification in order to improve the efficiency of the vehicle system during engine off switching operations (Hesketh [0018] [0095]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE112007000225 discloses a starter for a hybrid vehicle with an engageable clutch 
US 20150136253 A1 discloses a circuit for switching a hydraulic control for a drive line 
US 20150314777 A1 discloses a hybrid vehicle with mode switching between an EV and HEV mode 
US 20150344025 A1 discloses a clutch control for a hybrid vehicle based on dual clutches 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664